The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 6, 2014

                                     No. 04-14-00066-CR

                                     Jesse Joe SALINAS,
                                           Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 12-11-00098-CRK
                           Honorable Stella Saxon, Judge Presiding

                                       ORDER
         On March 4, 2014, Appellant filed several pro se documents including a motion for new
trial, a motion for court-appointed counsel on his motion for new trial, a memorandum of law
supporting his appeal, and an out-of-time notice of appeal.
       Appellant is already represented in this appeal by court-appointed counsel: Richard
Briggs, 7113 San Pedro Avenue, Box 312, San Antonio, Texas 78216.
       Appellant does not have a right to hybrid representation. See Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001). Appellant’s pro se motions are DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court